320 S.W.3d 741 (2010)
Jerome MORRIS-BEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94451.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
*742 Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.
Prior report: 285 S.W.3d 407.

ORDER
PER CURIAM.
The movant, Jerome Morris-Bey, appeals the motion court's order denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order denying the movant's Rule 29.15 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).